IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76, 671


EX PARTE GLENN GERALD JEANE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10-04-03377-CR IN THE 410TH DISTRICT COURT

FROM MONTGOMERY COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful
possession of a firearm by a felon and possession with the intent to deliver a controlled substance.
He was sentenced to imprisonment for twenty years and life, respectively. The Ninth Court of
Appeals dismissed his appeal. Jeane v. State, 09-11-00003-CR (Tex. App.-Beaumont Feb. 2, 2011,
no pet.). 
	Applicant contends that he was denied his right to an appeal. The trial court made findings
of fact and concluded that Applicant was denied his right to an appeal. We agree. Ex parte Riley, 193
S.W.3d 900 (Tex. Crim. App. 2006). We find that Applicant is entitled to the opportunity to file an
out-of-time appeal of the judgment of conviction in cause number 10-04-03377-CR from the 410th
District Court of Montgomery County. Applicant is ordered returned to that time at which he may
give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful
appeal. Within ten days of the issuance of this opinion, the trial court shall determine whether
Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court
shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.
Delivered: November 2, 2011
Do Not Publish